ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_07_FR.txt. OPINION DISSIDENTE DE M. GROS

Jai le regret de ne pouvoir me rallier à l’avis de la Cour et je dois ex-
poser les motifs de mon dissentiment.

1. Il s’agit d’une demande en réformation du jugement n° 158 du
Tribunal administratif des Nations Unies, fondée sur un texte, l’article 11
du statut du Tribunal administratif des Nations Unies, amendé par la
résolution 957 (X) adoptée par l’Assemblée générale Je 8 novembre 1955,
précisément en vue de créer un recours jusqu’alors inexistant.

La nature du recours exceptionnel qui a été ainsi établi doit être claire-
ment déterminée car, puisqu'il ne s’agit pas du recours contentieux devant
la Cour, ouvert aux Etats, ni d’une demande ordinaire d’avis consultatif,
le premier problème à résoudre est de savoir si la Cour, en tant qu’organe
juridictionnel dont la compétence est fixée par le Statut, est en mesure,
dans les conditions fixées par ce Statut, de procéder à la réformation de-
mandée par le moyen de l’avis consultatif auquel se réfère l’article 11 du
statut du Tribunal administratif des Nations Unies.

2. Deux avis de la Cour (13 juillet 1954, Effet de jugements du Tribunal
administratif des Nations Unies et 23 octobre 1956, Jugements du Tribunal
administratif de l'Organisation internationale du Travail) traitent du pro-
blème de la réformation de décisions de tribunaux administratifs et ils
éclairent la pensée de la Cour, à l’époque, sur les conditions nécessaires
pour que la Cour, dans l'exercice de sa fonction consultative, reste fidèle
aux exigences de son caractère judiciaire lorsqu'une demande de réforma-
tion lui est adressée. Comme, en plus, l’explication de l’origine du système
de réformation judiciaire se trouve en partie dans ces avis, quelques rap-
pels seront utiles.

3. L’avis consultatif de la Cour du 13 juillet 1954, Effet de jugements du
Tribunal administratif des Nations Unies accordant indemnité, demandé par
l’Assemblée générale, était une procédure normale d’avis consultatif,
sans rapport par conséquent avec l’instance actuelle quant à la procédure
de recours; mais la Cour a examiné le statut du Tribunal administratif des
Nations Unies en détail et a constaté que c’était «de propos délibéré
qu'aucune disposition pour la revision des jugements du Tribunal ad-
ministratif des Nations Unies n’a été insérée dans le statut de ce tribunal»
(C.LJ. Recueil 1954, p. 54). Et la Cour a, avec toute la discrétion néces-
saire, remarqué:

90
253 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

«Pour que les jugements prononcés par un tel tribunal pussent
être revisés par un corps autre que ce tribunal lui-même, il faudrait,
de Davis de la Cour, que le statut de ce tribunal ou les autres instru-
ments juridiques qui le régissent, continssent des dispositions expres-
ses à cet effet. L'Assemblée générale a le pouvoir d’amender le statut
du Tribunal administratif, en vertu de l’article 11 de ce statut, et de
prévoir des voies de recours devant un autre organe. Mais comme le
statut actuel ne contient aucune disposition de ce genre, il n y a pas
de motifs de droit sur lesquels l’Assemblée générale puisse se fonder
pour reviser les jugements déjà prononcés par ce tribunal. Si /’As-
semblée générale envisageait a’ instituer, pour les différends à venir, des
dispositions prévovant la revision des jugements du Tribunal, la Cour
estime que I’ Assemblée générale elle-même, étant donné sa composition
et ses fonctions, ne pourrait guère agir comme un organe judiciaire
examinant les arguments des parties, appréciant les preuves produites
par elles, établissant les faits, et disant le droit qui s’y applique — alors
surtout que l’une des parties aux différends est l'Organisation des Na-
tions Unies elle-même.» (C.I.J. Recueil 1954, p. 56; c’est moi qui
souligne.)

4. Ce passage de l’avis est important car c’est une indication formelle
en faveur d’une voie de recours juridictionnelle et, par voie de consé-
quence, d’exclusion de l’Assemblée générale de la procédure de réforma-
tion suggérée, indication que la Cour a estimé possible de donner a
l’Assemblée générale avant que le système de réformation des jugements
du Tribunal administratif des Nations Unies soit institué dans l’article 11
modifié. La Cour prenait donc position sur la «revision des jugements»
du Tribunal administratif des Nations Unies, et ce qu’elle disait des pou-
voirs d’un «organe judiciaire» montre que la Cour pensait bien à l’institu-
tion d’une véritable procédure de revision, c'est-à-dire de réexamen de
l'affaire car l’examen des arguments et des preuves et l’étude des faits
avant de dire le droit constituaient dans le passage de l’avis cité ci-dessus
Pénumération complète d’une procédure juridictionnelle.

En ce qui concerne la conception de la Cour sur la revision de juge-
ments du Tribunal administratif en 1954 on peut donc constater que
l'avis de 1954 est en faveur d’une revision par un organe judiciaire,
jugeant comme tel.

5. Dès le début de l’avis du 23 octobre 1956 la Cour manifeste à nou-
veau la prudente attitude de 1954 sur la procédure utilisée comme voie de
réformation des jugements d’un tribunal administratif (celui de l'OIT cette
fois).

«La Cour n’a pas à apprécier les mérites d’une telle procédure ni
les motifs qui ont conduit à l’adopter. Elle doit rechercher seulement
si son Statut et son caractère judiciaire font ou non obstacle à ce

91
254 DEMANDE DE REFORMATION (OP. DISS. GROS)

qu’elle se prête à l’exercice d’une telle procédure en donnant suite à la
demande d'avis.

La Cour n’est pas liée pour l’avenir par l’assentiment qu’elle a pu
donner ou les décisions qu’elle a pu prendre au sujet de la procédure
ainsi adoptée. En l’espèce, la procédure suivie n’a pas soulevé d’ob-
jections de la part des intéressés … Le principe de l'égalité entre les
parties découle des exigences d’une bonne administration de la
justice. Ces exigences n’ont pas été compromises en l’espèce par le fait
que les observations écrites formulées au nom des fonctionnaires ont
été présentées par l’intermédiaire de l'Unesco. Enfin, bien qu’il n’y ait
pas eu de procédure orale, la Cour constate qu’elle a recu des informa-
tions adéquates. Il semble qu’il n'y ait pas, dans ces conditions, de motif
déterminant pour que la Cour refuse de prêter son assistance à la
solution d’un problème ... il faudrait des raisons décisives pour
déterminer la Cour à opposer un refus qui compromettrait le fonc-
tionnement du régime établi par le Statut du Tribunal administratif
en vue de la protection juridictionnelle des fonctionnaires.» (C.1.J.
Recueil 1956, p. 85 et 86; c’est moi qui souligne.)

6. Les règles sont nettement exprimées et je me propose de les appli-
quer à la présente affaire, ne voyant aucune raison de s’en écarter. La
Cour a bien marqué en 1956 qu’elle statuait dans le cas de l’espèce et se
gardait d’édicter une règle générale; chaque affaire doit être appréciée
selon ses mérites: «la Cour doit rester fidèle aux exigences de son carac-
tère judiciaire. Cela est-il possible dans le cas présent?» (C.I.J. Recueil
1956, p. 84.) Telle est aussi la question à laquelle j’ai été amené à répondre
par la négative dans la présente affaire.

7. Pour compléter la description de la situation au moment de l’avis de
1956, il faut indiquer l’opposition marquée par plusieurs juges au prin-
cipe même des avis consultatifs de réformation, fondée notamment sur
Pabsence de débat oral.

M. Winiarski a fait observer d’abord que «comme l’avis le constate, la
procédure ainsi engagée «se présente comme faisant, dans une certaine
mesure, fonction de recours judiciaire» contre quatre jugements du
Tribunal administratif, et cette utilisation de la voie consultative n’a cer-
tainement pas été envisagée par les auteurs de Ja Charte et du Statut de la
Cour.» (C.I.J. Recueil 1956, opinion individuelle, p. 106.) Et plus loin:
«L'important est que la procédure orale, moyen habituel pour la Cour de
s’éclairer sur la question qui lui est soumise, a été supprimée à l’avance.»
(Eod. loc., p. 108.)

8. De même, M. Klaestad a déclaré que la Cour, bien que tenant
régulièrement sa compétence des termes de l’article XII du statut du
Tribunal administratif de l'OIT, aurait dû s’abstenir d’exercer sa com-

92
255 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

pétence. Ses motifs comprennent aussi la suppression du débat oral alors
que «jusqu'ici, dans toutes les affaires consultatives, considérées par cette
Cour, des audiences ont été ordonnées comme une partie normale et
utile, sinon indispensable, de la procédure» (C.1.J. Recueil 1956, opinion
individuelle, p. 110).

9. Sir Muhammad Zafrulla Khan a adopté la même attitude, en ces
termes:

«En se passant de la procédure orale, la Cour s’est privée d’un
moyen d'obtenir une aide utile dans l’exercice de l’une de ses fonc-
tions judiciaires. On n’a pas renoncé à la procédure orale parce que la
Cour a considéré que, par ce moyen, elle ne pouvait recevoir aucune
assistance, mais parce qu’il n’y avait pas de moyen de redresser l’iné-
galité des parties au point de vue de la procédure orale.» (C.LJ.
Recueil 1956, opinion individuelle, p. 114.)

Le juge terminait en déclarant que la Cour ne devrait pas répondre.

10. M. Cordova déclare que l'avis de 1956 ne saurait être considéré
comme autre chose qu’une affaire contentieuse:

«On ne saurait attribuer à la présente espèce deux natures diffé-
rentes, celle d’une affaire contentieuse devant le Tribunal administra-
tif et d’une affaire non contentieuse devant la Cour.» (C.1.J. Recueil
1956, opinion dissidente, p. 163.)

Et il qualifie cette instance d'appel ou revision d’un arrêt rendu par un
tribunal inférieur (eod. loc., p. 164).

11. Il n’est pas inutile de garder ces déclarations en mémoire lorsqu’on
veut analyser le sens des prononcés de la Cour dans l’avis de 1956 sur les
principes qu’elle acceptait alors comme base de son raisonnement quant à
son propre rôle dans une réformation de décisions de tribunaux adminis-
tratifs d’ organisations internationales.

Le 12 avril 1955, au Comité spécial chargé d'étudier la question de la
réformation des jugements du Tribunal administratif (A/AC.78/SR. 6,
p. 8, ann. 35-47 du dossier) le représentant du Secrétaire général a parlé
d’une lettre du Greffier de la Cour sur les problèmes posés par la revision
des jugements, document naturellement connu de la Cour.

C’est en me référant à cet ensemble d’indications sur la pensée des
juges en 1954-1956 que je crois établi que la Cour a consacré deux prin-
cipes essentiels pour Pexamen de sa propre compétence dans chaque
affaire de réformation qui pourrait lui être soumise; le premier dans
l’ordre, et selon moi dans la hiérarchie — car que serait une Cour qui
accepterait des accommodements à son statut de juge — est que, en
jugeant une telle affaire, la Cour ne doit pas permettre une atteinte «aux
exigences d’une bonne administration de la justice», le second principe
étant qu'il faut des raisons décisives pour refuser le concours de la Cour à
un régime de protection juridictionnelle des fonctionnaires.

93
256 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

C’est en appliquant ces deux principes que j'arrive à des conclusions
différentes de celles de l’avis de la Cour quant à l'exercice de sa compéten-
ce dans l'affaire actuelle. La Cour n’ayant pas estimé qu’il y ait une diffi-
culté sérieuse en ce qui concerne les exigences d’une bonne administration
de Ja justice, je dois consacrer quelques développements aux raisons de
mon dissentiment sur ce point, c’est-à-dire la première question dans le
dispositif de l’avis.

* *

12. Une remarque préliminaire de portée générale doit étre faite. La
procédure qui consiste à demander à la Cour une décision de réformation
par la voie consultative est ce qu’elle est:

«La Cour n’a pas à apprécier les mérites d’une telle procédure ni
les motifs qui ont conduit à l’adopter. Elle doit rechercher seulement si
son Statut et Son caractère judiciaire font ou non obstacle à ce qu’elle se
prête à l'exercice d’une telle procédure en donnant suite à la demande
davis.» (C.L.J. Recueil 1956, p. 85; c'est moi qui souligne.)

Cette phrase résume parfaitement ma position dans la présente affaire
où ce n’est ni la compétence attribuée à la Cour ni la méthode de l'emploi
de l’avis consultatif qui sont en cause mais la question de l’application à
l’espèce des principes de réformation judiciaire et des textes qui ont ins-
titué la compétence de la Cour en la matière.

13. «C'est à la Cour elle-même et non aux parties qu’il appartient de
veiller à l’intégrité de la fonction judiciaire de la Cour» (C.I.J. Recueil
1963, p. 29); si la procédure prévue à l’article 11 du statut du Tribunal
administratif trouve un obstacle dans le Statut de la Cour et dans son
caractère judiciaire, quels que soient les mérites et les motifs de cette
procédure de réformation, la Cour, instituée comme un juge, doit pouvoir
agir comme tel, avec la plénitude des pouvoirs que lui donne son Statut;
si cette action est entravée par la procédure de réformation c'est celle-ci
qui doit être écartée, non pas le Statut de la Cour et les exigences d’une
bonne justice.

14. La compétence de la Cour pour donner un avis consultatif résulte
de l’article 11, paragraphe 1, du statut du Tribunal administratif amendé
sur ce point le 8 novembre 1955 (résolution 957 (X)). I] faut qu’un Etat, le
Secrétaire général ou le fonctionnaire partie au jugement du Tribunal
conteste ce jugement en invoquant que le Tribunal a outrepassé sa juridic-
tion ou sa compétence, ou n’a pas exercé sa juridiction, ou a commis une
erreur de droit concernant les dispositions de la Charte des Nations
Unies, ou a commis, dans la procédure, une erreur essentielle qui a pro-
voqué un mal-jugé.

Cette attribution de compétence de réformation à la Cour, pour de tels
griefs, ne trouve-t-elle pas d’obstacle dans le Statut de la Cour et l'essence

94
257 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

de la fonction juridictionnelle de la Cour? Quant au Statut il s’agit des
articles 34, 35, 36 et 38; la Cour n’est ouverte qu’aux Etats d’une part, sa
mission est de « régler conformément au droit international les différends
qui lui sont soumis» et les alinéas a), b} et c) de l’article 38 ne correspon-
dent guère aux bases sur lesquelles une demande de réformation de juge-
ments de tribunal administratif est généralement fondée. La manière dont
un tribunal administratif a décidé de sa compétence, exercé ou non
sa juridiction, commis une erreur essentielle dans la procédure, ne pose
pas de question de droit international, au sens de l’article 38; quant au
grief d'erreur de droit concernant la Charte qui poserait une question de
droit international, il n’a pas été pris en considération par la Cour dans
l'avis. Les deux griefs examinés et non acceptés par la Cour l’ont amenée
à trancher des problèmes de procédure, à effleurer le droit interne du
travail de l'Organisation internationale; ils ne rentrent pas dans la com-
pétence essentielle de la Cour qui n’est pas de régler n’importe quel pro-
blème juridique mais seulement des problèmes de droit international.

Sans doute dira-t-on que l’article 65 du Statut de la Cour parle en
général de «toute question juridique» mais c’est forcer le texte au-delà de
son sens et du contexte. Il suffira sur ce point de rappeler que le rapport du
Comité consultatif de juristes dit qu'il est clair que les différends visés par
la dernière phrase de l’article 14 du Pacte (la Cour «donnera aussi des
avis consultatifs sur tout différend ou tout point dont la saisira le Conseil
ou l’Assemblée») ne peuvent être que d’ordre international (Comité con-
sultatif, rapport, p. 730).

Il ne serait pas raisonnable de faire dire plus à l’article 65 aujourd’hui et
il faut constater que la réformation des jugements de tribunaux adminis-
tratifs rencontre un obstacle dans le Statut de la Cour. On peut estimer
que cet obstacle n’est pas décisif en invoquant le second principe général
reconnu par la Cour, celui de l’assistance due au fonctionnement d’un
régime de protection des fonctionnaires, mais l’objection existe. Et la
manière d’y répondre révèle un choix sur le rôle de la Cour.

15. Le droit applicable dans la présente affaire n’est pas le droit inter-
national, source de la compétence attribuée à la Cour. Ce n’est naturelle-
ment pas une réponse de dire «qui peut le plus peut le moins» car la
question n’est pas là, même si l’on admettait la valeur d’un adage dans les
rapports entre les diverses formes du droit. Le problème est que le Statut
et la fonction de la Cour n’en font ni un juge ni un donneur d’avis uni-
versels et que sa composition, ses règles de fonctionnement et ses habitu-
des de travail sont également fondées sur son rôle de juge de droit inter-
national.

Il faut séparer la légalité de l’opportunité clairement. Même s’il était
commode de faire juger par la Cour les demandes de réformation de juge-
ments — ce qui a été l’objet de doutes constants et ce que la présente affaire

95
258 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

ne démontre pas, selon moi — le principe de la conformité nécessaire
d’une telle procédure avec le Statut de la Cour et avec son caractère
judiciaire est un principe de légalité auquel l’argument de convenance
n’apporte pas de réponse.

16. L’obstacle rencontré est donc sérieux, d’une part en raison des
accommodements que le système de réformation demande par rapport
au Statut et à la nature de la fonction juridictionnelle de la Cour, d’autre
part à cause de l’affirmation générale lors de la création en novembre 1955
de cette voie de réformation qu’il s’agissait d’une voie strictement juridic-
tionnelle; on ne peut dès lors soutenir que la Cour peut modifier ses
règles et ses méthodes de travail de juge pour ces affaires spéciales sans
une contradiction grave.

17. Dans cette vue des choses la thèse selon laquelle il suffit que l’article
11 du statut du Tribunal ait organisé le recours en réformation dans le
cadre des pouvoirs de l’Assemblée générale ne répond pas à l’objection.
Comme je l’ai dit dans une remarque préliminaire (supra, paragraphe 12),
il n’est pas nécessaire pour la Cour, saisie de telles affaires, de se poser la
question de la légalité de la décision de l’Assemblée générale. La Cour est
seule juge de sa propre compétence et si elle estime qu’elle ne peut pas
juger une matière qui lui est adressée parce que celle-ci se trouve en dehors
de son Statut ou exige des modifications de ce Statut, elle ne fait qu’inter-
préter les règles de son fonctionnement, lequel ne relève d’aucune autre
autorité que la sienne.

I suffit d’ailleurs de rappeler la jurisprudence de la Cour sur cet aspect
des choses et notamment l’avis sur Certaines dépenses des Nations Unies:

«On ne doit pas supposer que l’Assemblée générale ait ainsi en-
tendu lier ou gêner la Cour dans l’exercice de ses fonctions judiciai-
res; la Cour doit avoir la pleine liberté d'examiner tous les éléments
pertinents dont elle dispose pour se faire une opinion sur une question
qui lui est posée en vue d’un avis consultatif.» (C.I.J. Recueil 1962,
p. 157; c’est moi qui souligne.)

Certes la Cour, ayant été investie d’une compétence de réformation, ne
doit refuser de l’exercer que dans des circonstances où elle trouve des
motifs déterminants pour le faire; la manière dont cette compétence a
été amenée à s’exercer dans la présente affaire, tant au stade de la saisine
de la Cour qu’à ceux de l’examen de la demande par la Cour m’a paru
soulever des objections déterminantes.

*

18. La méthode instituée dans l’article 11 pour saisir la Cour d’une
demande de réformation est l'intervention d’un comité, organe politique,
composé des Etats Membres représentés au bureau de la dernière session
ordinaire de l’Assemblée générale. II s’agit donc d’une représentation du

96
259 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

passé, à laquelle, par commodité, l’Assemblée générale fait appel. La
composition de ce Comité n’est pertinente pour l’examen de la présente
affaire que comme un élément du problème de saisine de la Cour. Puis-
que le Comité est seul à décider s’il y a lieu de demander un avis consul-
tatif, donc de saisir la Cour, c’est ce Comité qui permet à la Cour
d'exercer la compétence de réformation judiciaire qu’il a été décidé
d’instituer.

19. Ce Comité dépourvu de permanence et de continuité dans sa com-
position, n’accumulant pas d'expérience, n’est qu’une sorte de bureau
réuni à intervalles irréguliers, une conférence d’Etats Membres, certes pas
un organe au sens propre et institutionnel.

Mais, même pour ceux qui refusent cette analyse, comment prétendre
que le Comité a une activité à propos de laquelle il est en droit selon
l’article 96, paragraphe 2, de demander l’avis de la Cour sur des questions
juridiques soulevées par cette activité? Cela n’est pas tenable: au plus
peut-on dire que l’activité du Comité est de transmettre ou non une de-
mande de réformation à la Cour, mais les questions juridiques transmises
n’ont aucun lien avec l’activité du Comité, elles sont posées par le requé-
rant et doivent être transmises telles qu’elles sont posées. Ce n’est pas le
Comité qui se demande si le jugement est vicié au sens de l’article 11, c’est
le requérant, et ce n’est pas le Comité qui est intéressé, pour son activité, à
savoir si le jugement sera ou non réformé. Le Comité n’a reçu aucun droit
de modifier ces questions, il peut seulement les trouver sans bases sé-
rieuses, mais alors son «activité» est terminée et la Cour n’est pas saisie;
et s’il trouve des bases sérieuses, cette «activité» n’est pas soumise à la
Cour qui, prenant simplement note que le Comité l’a saisie, ne se pré-
occupe pas de vérifier le sérieux de l’activité, puisque dans la présente
affaire elle admet tout en ignorer et ne désire rien en connaître.

Mais l’origine théorique de ce que je pense être une interprétation non
fondée de l’article 96, paragraphe 2, est aussi sujette à caution. Pour
soutenir la thèse de l’existence de cette activité propre du Comité la Cour
a déclaré que l’Assemblée générale n’a pas délégué son propre pouvoir de
demander des avis consultatifs puisque l’article 11, paragraphe 4, du
statut du Tribunal spécifie formellement que c’est l’article 96, paragraphe
2, sur lequel on se fonde pour donner au Comité le pouvoir de demander
des avis. Mais la Cour a en même temps décidé que le Comité était un
organe subsidiaire au sens de l’article 22 de la Charte, jugé nécessaire à
l'exercice des fonctions de l’Assemblée générale, en l’espèce, de la fonc-
tion qui consiste à réglementer les relations de l'administration avec le
personnel, en y faisant rentrer la création d’un «mécanisme nécessaire à la
mise en mouvement d’une réformation par la Cour des jugements» (para-
graphe 17 de l’avis).

97
260 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

Il reste alors à expliquer, et ce n’est pas un mince problème, comment
un organe subsidiaire de l’Assemblée générale, de la composition décrite
au paragraphe 18 ci-dessus, peut exercer une fonction judiciaire que
l’Assemblée générale s’est vu refuser dans les termes les plus nets par la
Cour en 1954. Le Tribunal administratif est un juge, le Comité n’en est
pas un. Le Comité n’a aucune attribution particulière en dehors de son
rôle de barrage à l'accès de la Cour, attribution qui ne pourrait avoir
qu’un caractère juridictionnel en soi, si elle était convenablement remplie.
La confrontation à laquelle le Comité devrait procéder entre le jugement
et les objections qui sont présentées afin de conclure au caractère sérieux
de la demande est nécessairement un examen des faits et du droit.

20. Le Comité barrant l'accès a la Cour, et c’est ce qu’il a fait pour
quinze demandes sur seize en dix-sept ans, il en résulte que l’exercice de la
compétence de réformation de la Cour dépend des conditions de l'examen
de chaque affaire par le Comité.

La session pour l’examen de la demande Fasla a eu lieu du 8 au 20 juin
1972 et a occupé quatre séances et, sauf pour le rapporteur, rien ne permet
de savoir si des juristes ont siégé et comment s’est déroulée cette brève
délibération (voir infra, paragraphes 23 et 31 sur ce point). Or, saisi par
Pune ou l’autre des parties, ou par un Etat Membre dont l'intérêt n’a pas
besoin d’être particulier dans le différend réglé par le jugement contesté, le
Comité ne reçoit pas pour chacun des membres un dossier de l'affaire et il
est impossible de savoir comment ceux-ci se font une idée du caractère
«sérieux» des bases sur lesquelles se fonde une demande de réformation.
En principe, le Comité pourrait trouver quelque information auprès de
son secrétariat mais ce secrétariat est en fait fourni par l’administration,
c’est-à-dire l’une des parties.

21. La demande de M. Fasla visant la réformation du jugement n° 158
est le document A/AC.86/R.59, pièce essentielle de la procédure car elle
indique les raisons de la demande et formule les griefs sur lesquels le
requérant se fonde pour obtenir la réformation dans le cadre de l’article 11
du statut du Tribunal administratif. C’est sur la base de cette pièce et de
ses quatre-vingt-douze annexes que le Comité a pris sa décision de de-
mander un avis à la Cour, en estimant qu’il y avait des «bases sérieuses »
pour une réformation du jugement n° 158 du 28 avril 1972. Pour saisir la
portée du rôle du Comité dans la présente affaire, il faut rappeler briève-
ment la présentation de la demande faite au Comité au nom de M. Fasla
par ses conseils à l’époque.

22. L’argumentation soutient que le Tribunal «n’a pas exercé sa juri-
diction au sens du paragraphe | de l’article 11... parce que le Tribunal n’a
pas examiné pleinement la demande en dommages-intérêts présentée
par le requérant en raison du tort causé à sa réputation et à son avenir
professionnels par l’abus du pouvoir motivé par des considérations
illicites commis par le défendeur et que le Tribunal a reconnu, et n’a

98
261 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

pas pleinement statué sur ladite demande» (paragraphe A.l, p. 5).

Les termes importants pour la définition des griefs soulevés sont tous
dans cette citation; ils sont développés dans les paragraphes A.5, A.6,
A.9, A.12 (abus de pouvoir), B.5, C.3, C.5, D.1 (erreurs essentielles ayant
provoqué un mal-jugé), D.2 et D.3 (absence d’examen complet). Notons
que les explications sont sommaires, parfois remplacées par de simples
affirmations sans indication de preuve.

23. Les observations du Secrétaire général sur l’exposé écrit du requé-
rant ont une page et demie (A/AC.86/R.60). Quant au rapport du Co-
mité, il est de même dimension et indique seulement comment furent
votées les deux questions transmises à la Cour, sans aucune information
sur le débat (A/AC.86/14) qui a occupé les quatre séances. On remar-
quera que seuls les Etats composant le Comité sont mentionnés et qu’il est
donc impossible de savoir qui, en fait, siégeait.

L'article VII de son règlement intérieur permet au Comité d’enquéter
sur l'affaire, de demander des exposés complémentaires; rien de cela ne
fut fait (A/AC.86/2/Rev.1).

24. Il est difficile de croire, dans ces conditions de mutisme total du
Comité, que la demande, d’une dizaine de pages, ait pu par elle-méme
convaincre les membres du Comité qu’il y avait des bases sérieuses pour
uné réformation et, en toute objectivité, le document n’est pas décisif.
Certes, il y a les quatre-vingt-douze annexes dont beaucoup sont perti-
nentes mais elles ne sont pas distribuées aux membres du Comité qui sont
seulement informés qu’ils «peuvent prendre connaissance du texte de ces
annexes au bureau du secrétaire du Comité» (A/AC.86/R.59, p. 17). Il en
est de même pour le dossier du Tribunal administratif concernant l’affaire
qui est simplement déposé chez le secrétaire du Comité. Combien de
membres du Comité ont passé dans ce bureau le temps nécessaire à la
lecture et à l’annotation du dossier, ou de ces quatre-vingt-douze annexes
qui constituent une documentation considérable, il était permis de se
poser la question; elle est demeurée sans réponse.

25. Le 29 mars 1973, exerçant le droit de chaque membre de la Cour de
poser aux parties les questions qu’il estime utiles à son information, j'ai
demandé au Secrétariat de communiquer à la Cour les enregistrements des
quatre séances du Comité dans l’affaire actuelle. J’ai reçu le 5 avril la
communication suivante:

«Les enregistrements des quatre séances du Comité des demandes
de réformation dans l’affaire Fasla existent bien mais aucune trans-
cription n’en a été faite, le Comité ne l’ayant pas demandé et n’ayant
pas autorisé la diffusion des bandes. Contrairement aux procès-ver-
baux in extenso et aux comptes rendus analytiques sous leur forme
définitive, les enregistrements n’ont jamais été considérés comme des
documents officiels car les délégations n’ont pas à leur égard le droit
de rectification qu’elles possèdent en ce qui concerne les procès-ver-
baux et comptes rendus analytiques. De plus, en l’occurrence, les

99
262 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

déclarations enregistrées sur bandes ont été faites par les délégations
lors de séances privées et avec la conviction de leur part qu’elles ne
seraient pas divulguées sans leur permission. Nous sommes donc
contraints de conclure que ces bandes ne constituent pas un docu-
ment officiel et qu’elles ont un caractère confidentiel. »

26. Ma première remarque est que la suppression du débat oral en
cette affaire porte atteinte au droit des membres de la Cour d’obtenir des
informations. Parce qu’on ne veut pas ouvrir le débat oral au fonction-
naire intéressé, on le ferme à l’administration — qui, visiblement, n’y
trouve pas d’inconvénient — et au juge. Un échange écrit prolongé eût
été sans portée puisque la Cour, différant sur le fond du débat autant que
sur le comportement du Comité, n’était pas intéressée à connaître autre
chose que le dossier en sa possession. C’est la raison pour laquelle d’autres
questions n’ont pas été posées, par d’autres juges et par moi-même, par
déférence aux vues de la Cour.

Cette situation m’amène à dire pourquoi je ne puis accepter la thèse du
Secrétariat sur le caractère confidentiel des séances du Comité vis-à-vis de
la Cour, dans une demande de réformation qui lui est soumise. Je remar-
que en passant que la réponse ne semble pas émaner du Comité pour
lequel il est répondu, ce qui confirme les doutes sur son caractère orga-
nique et permanent.

27. Le Comité est, dans l’hypothèse la plus indulgente, dans la situa-
tion où serait l’Assemblée générale elle-même examinant un projet de
demande d’avis consultatif; personne n’imagine qu’un tel débat puisse
être «confidentiel» et qu’on prétende en dissimuler la teneur à la Cour.
Dans chaque affaire où un avis a été demandé par le Conseil de sécurité
ou par l’Assemblée générale tous les débats ont été transmis à la Cour.
Mais, pour une demande d’avis de réformation. il est bien plus anormal
encore de supposer que l’Assemblée générale aurait pu opérer dans le
secret si elle s'était attribué le pouvoir de décider si la demande devait
être transmise à la Cour. La Cour en 1954 a dit sans ambages pourquoi
l’Assemblée générale ne pouvait avoir aucune place dans une procédure
juridictionnelle de revision des jugements (supra, paragraphe 3); son
prononcé visait toute la procédure, non seulement la décision finale sur la
revision mais aussi ce qui y conduisait. Or nous avons, avec la réponse du
Secrétariat, un Comité secret qui pourrait décider discrétionnairement de
la revision par la Cour, ce que, en 1955, personne n'aurait songé à sug-
gérer alors que, s'agissant de l’Assemblée générale elle-même, il n'avait
pas été question de lui confier un rôle quelconque dans l’organisation
d’une voie de recours que tout le monde déclarait vouloir judiciaire.

28. Je ne puis accepter qu’il y ait un secret contre le juge dans un
100
263 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

système qu’on a voulu juridictionnel, où l’on a fixé des conditions juridi-
ques à un examen préliminaire d’où dépend l’exercice de la compétence
de réformation par la Cour et je regrette de devoir dire que le refus de
communication des informations jugées nécessaires pour une étude satis-
faisante de la présente demande de réformation du jugement n° 158, non
seulement porte atteinte à la prérogative des membres de la Cour selon
le Statut et au caractère judiciaire de la Cour mais permet de penser que
si le Comité se décidait en dehors des critères que son propre statut lui
impose, c’est-à-dire pour des raisons de simple opportunité, dépourvues
de tout rapport avec la notion de bases sérieuses, il échapperait à toute
forme de contrôle.

La saisine de la Cour ne peut être laissée au hasard, ce n’est pas une
loterie. L’exercice d’une compétence de réformation judiciaire, celle que
l'Assemblée générale a décidé d’instaurer, ne peut être dépendant d’un
comité politique qui rendrait la justice à la place de la Cour — ce qu'il fit,
en fait, les quinze fois où il a refusé la réformation — et cela dans le
secret. Dans les systèmes nationaux, où la voie de l’appel est refusée par
une décision non motivée, cette décision est donnée par des juges, mem-
bres de la juridiction d’appel; il n’y a aucune similitude.

De deux choses l’une, ou bien les débats du Comité sont des échanges
de vues qui montrent qu'il y a un examen sérieux et la Cour qui n’est pas
un organisme étranger aux Nations Unies doit le savoir, ou ils démon-
trent le contraire et ce barrage ne répond pas aux intentions exprimées
lors de la rédaction de l’article 11. La manière dont la saisine de la Cour
est faite concerne directement la Cour qui a le droit de constater, comme
le disait l’avis de 1956, que le caractère judiciaire de la Cour s’en trouve
atteint.

29. On soutient que l’atteinte à la justice n’est pas dans une affaire où
le barrage par le Comité n’a pas joué et que c’est tout au plus une hypo-
thèse dans les quinze cas où la réformation a été refusée. L’argument
porte mal car le probème est de savoir, à propos de la seule affaire où le
Comité a trouvé des bases sérieuses, si la Cour estime que son caractère
judiciaire subit des atteintes, ou non. Le fait que la Cour ne suit pas le
Comité dans le seul cas où il l’a saisie ne donne aucune raison de penser
que le Comité se soit égaré en refusant l’une ou l’autre des quinze deman-
des. Mais il n’y a pas, non plus, de présomption de bien-jugé pour ce
Comité. De toute manière, un tel comité, à qui une tâche préjuridiction-
nelle a été confiée, doit s’en acquitter comme un juge le ferait. Et l’invoca-
tion du secret par un juge ne serait pas acceptable.

30. On ne peut, en somme, avoir en même temps un barrage par un
comité politique, agissant de manière discrétionnaire et secrète, et dire
qu'il y a là un «mécanisme» dans la mise en mouvement d’une procédure
de réformation judiciaire.

101
264 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

Si l'examen du Comité n’est pas un examen de l’existence de bases
sérieuses pour une réformation, comme l'exige l’article 11 qui institue
la compétence de la Cour et dont elle est le garant, un examen fait d’un
point de vue judiciaire, et non un simple débat sur l’opportunité de la
demande, nous ne sommes pas dans la voie judiciaire de réformation que
l’on s’est engagé à établir, et la Cour se devait de le constater. Ceci d’au-
tant plus que la Cour accepte qu’on lui oppose un simple règlement in-
térieur de comité et que, au début, ce même règlement avait institué des
procès-verbaux de séances.

31. Le dossier apporte une confirmation flagrante de ces vues et éclaire
le fonctionnement du Comité comme «mécanisme» d’une procédure
devant être portée devant la Cour. Parmi les indications parcimonieuses
fournies à la Cour sur les quatre réunions du Comité, se trouvaient deux
documents très brefs. Le premier, intitulé «Note du Secrétariat» (A/AC.
86/R.61) daté du 13 juin 1972, indique qu’à la deuxième séance du Co-
mité, tenue ce jour, il a été demandé que quatre questions soient exami-
nées, correspondant aux griefs de l’article 11, et que le Comité a décidé
«en ce qui concerne la requête examinée qu’il ne voterait que sur les
questions 2 et 4», celles qui furent finalement posées à la Cour. Le rapport
du Comité, limité à deux pages, ne dit rien de cette séance du 13 juin. Le
second document, du 19 juin 1972, comporte une proposition de la Zam-
bie prévoyant trois questions à la Cour, la troisième étant, en plus des
deux qui furent posées : «Toute autre question se rapportant au jugement
rendu par le Tribunal administratif» (A/AC.86/R.63). Le rapport du Co-
mité n'indique pas ce qu’il est advenu de cette proposition à la séance du
19 juin. Mais il montre que le Comité a d’abord voté le 19 sur chacune des
deux questions telles qu’elles furent posées à la Cour, comme s’il était la
Cour, et ensuite seulement sur la question: «La demande repose-t-elle sur
des bases sérieuses au sens de l’article 11...?» (paragraphe 7). Le même
rapport, paragraphe 10, inverse l’ordre des problèmes et met en tête la
décision du Comité sur l’existence de bases sérieuses. Sans attacher une
importance exagérée à cette contradiction, ces documents étant cependant
les seuls que la Cour fût admise à connaître, ils montrent d’une part que
le Comité a volontairement restreint à deux les propositions dont il avait
été saisi et qui portaient sur tous les griefs de réformation prévus dans
l’article 11; d’autre part la preuve est au dossier que le Comité, au lieu
d'examiner, de débattre et de se prononcer sur la question des bases sé-
rieuses, a voté sur le fond même des questions qui sont aujourd’hui devant
la Cour. Quelque explication qu’on tente de fournir, le Comité a agi par
ses votes comme un juge en premier ressort.

32. La Cour n’a corrigé que partiellement cette situation en interpré-
tant la demande pour y inclure le grief d’abus de pouvoir; mais elle s’est
refusée à envisager un contrôle de l’activité du Comité, bien que celui-ci

102
265 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

se soit comporté comme un juge. Le Comité devient, dans cette concep-
tion, un juge sans appel, avec un pouvoir discrétionnaire absolu. C’est
une défiguration du système de réformation judiciaire institué en 1955 et
confié à la Cour.

33. Tout en admettant que la Cour est compétente selon l’article 11
pour juger des affaires de réformation, pour les motifs indiqués aux para-
graphes 12 à 32, je n’avais d’autre choix que répondre par la négative à la
première question que s’est posée la Cour.

*

34. Au cours de l’étude du projet d'article 11 à l’Assemblée générale
et au Comité spécial, des doutes avaient été exprimés fort ouvertement sur
la possibilité pour la Cour d'accepter le rôle qu’on lui proposait ; ceci pour
rappeler l’ambiance, car, comme l’a dit la Cour, il n’est pas toujours
nécessaire de faire appel aux travaux préparatoires de l’Assemblée géné-
rale pour interpréter une résolution (Certaines dépenses des Nations Unies,
C.LJ. Recueil 1962, p. 156). En appliquant la directive donnée par la
Cour en 1956 sur la nécessité de s’assurer dans chaque affaire de réfor-
mation que le Statut et le caractère judiciaire de la Cour ne font pas ob-
stacle à ce que la Cour donne un avis, je considère que, aussi bien pour
l’application du Statut que pour le respect du caractère judiciaire de la
Cour, il eût été nécessaire de procéder différemment à l'instruction de la
présente demande de réformation et à son règlement.

35. Tout d’abord, l'instruction d’une demande de réformation, après
que la Cour a décidé de ne pas accepter un débat oral, se trouve déjà de ce
fait limitée dans les moyens d’action laissés à la Cour. Cependant de tels
moyens existent, singulièrement dans les articles 48, 49 et 50;du Statut;
l’utilisation de ces moyens n’a pas été acceptée par la Cour alors que je
les tiens pour une condition indispensable d’une véritable instruction de
l'affaire.

36. Dans toute affaire, contentieuse ou consultative, la Cour est in-
formée par la double procédure, écrite et orale et par le fait que l’instruc-
tion est en général menée par les Parties qui, dans le contentieux, n’ont
aucun intérêt à laisser des zones imprécises dans leur dossier, et dans la
procédure consultative par les organisations et par les Etats qui inter-
viennent pour éclairer la Cour. Dans une affaire de réformation, l’Organi-
sation est l’une des Parties et, tant devant le Tribunal administratif qui
l’a censurée sur ce point, que devant la Cour, l’instruction de son côté est
demeurée incomplète. De l’autre côté, comment s'attendre, en ce qui con-
cerne l’ancien fonctionnaire, à ce qu’il puisse apporter à la Cour tous les
éléments d’une contestation où les parties ne sont pas égales? C’est un point
bien connu de toute juridiction administrative et la Cour elle-même avait
en 1956 manifesté plus d’indulgence en disant:

103
266 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

x

«La Cour ne saurait attacher à cette disposition [l’article II,
paragraphe 5, du statut du Tribunal de l’OIT] un sens formaliste
qui consisterait à exiger que dans sa requête, le fonctionnaire indi-
quât d’une façon expresse telle ou telle stipulation ou disposition
dont il entend se prévaloir. D’une part, ce qui doit être invoqué aux
termes de l’article IT, paragraphe 5, c’est une inobservation, c’est-a-
dire un acte ou une omission de l’administration; en l’espèce, le
requérant a invoqué le refus de renouveler son contrat. D’autre
part, le Tribunal est qualifié pour rechercher et déterminer quels
sont les textes applicables à la prétention qui lui est soumise, Pour
admettre la compétence du Tribunal, il suffit de constater que les
prétentions énoncées dans la requête rentrent, par leur nature, dans
le cadre défini par l’article IT, paragraphe 5, du Statut du Tribunal
administratif et précisé dans une autre partie du présent avis.»
(C.L.J. Recueil 1956, p. 88.)

37. Il était donc admis que le fonctionnaire, moins informé d’un dos-
sier dont il ne peut connaître que les documents dont il était le destina-
taire, moins bien armé pour le contentieux que l’Organisation elle-même,
se trouvait en somme dans une position de relative infériorité qu’il ne
fallait pas aggraver par des exigences de formalisme. C’est encore une
façon de reconnaître la nécessité absolue de l'égalité, en droit et en fait,
entre les parties. Et lorsque la Cour constatait que le Tribunal administra-
tif était qualifié pour rechercher le droit applicable à la prétention qui lui
était soumise, quelle qu’en ait été la présentation, elle ne faisait que rappe-
ler un principe constant de toute organisation judiciaire, l’obligation pour
le juge de s’informer sur le droit et sur les faits d’une affaire par les moyens
qui sont à sa disposition.

J'estime que l'instruction de la demande de M. Fasla devant la Cour
n’a pu être menée dans des conditions satisfaisantes, faute de débat oral
où des questions auraient pu être posées à l'Organisation et au requérant,
et faute d’enquête ou de demande d’explications au cours du délibéré de
la Cour. Dans l’avis consultatif du 21 juin 1971, dix juges posèrent trente-
trois questions, ce qui montre, il me semble, l’intérêt du système (Consé-
quences juridiques pour les Etats de la présence continue de l'Afrique du Sud
en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité).

38. Il faut bien voir en effet que, à partir d’un refus de débat oral, les
règles de procédure interne de la Cour ont pour effet que l'instruction de
la demande se confond entièrement avec l’étude du dossier en vue d’une
délibération et d’une décision sur l’ensemble, c’est-à-dire qu’il n’y aurait
eu d'instruction comme phase séparée du jugement que si la Cour avait
estimé, comme moi-même, qu’une enquête et des explications complé-
mentaires étaient nécessaires avant d’aller plus loin.

Le refus d’admettre l’utilité pour la Cour d’aucune explication complé-
mentaire par rapport au dossier qui lui a été remis a désormais réglé la

104
267 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

matière pour l’affaire actuelle. Je persiste cependant à penser qu’une telle
décision de non-usage des articles 48, 49 et 50 du Statut a créé dans
l’espèce une inégalité de fait et de droit à l’encontre du fonctionnaire.
Il n’est pas en mon pouvoir, faute d’informations, d’élaborer plus avant;
je dois cependant dire, pour montrer sur quel point il y avait matière à
enquête, que le motif de l’attitude de l’administration vis-à-vis du requé-
rant ne se dégage pas suffisamment du dossier. Une instruction de l’af-
faire était donc essentielle pour redresser la situation d’inégalité entre les
parties; le Statut le prévoyait et en donnait les moyens. Une fois encore
l’avis de 1956 est dans le même sens:

«La Cour n'est pas limitée à l'examen des motifs que le Tribunal
administratif a expressément invoqués à l’appui de sa décision;
elle doit arriver, pour les motifs qu’elle jugera déterminants, à sa
propre décision au sujet de la compétence du Tribunal.» (C.J.
Recueil 1956, p. 87; c’est moi qui souligne.)

«Au sujet de la compétence» recouvre la notion créée dans l’article 11
du statut du Tribunal administratif de non-exercice de la juridiction à la
suite de l’incompétence et de l'excès de juridiction. Et c’est là que je me
sépare profondément de la voie suivie par la Cour dans ses réponses aux
questions II et III] du présent avis. Comment trouver d’autres motifs
déterminants si la Cour restreint par principe son examen à ceux qu’elle
trouve dans le jugement du Tribunal, ce qu’elle a fait d’une façon cons-
tante et délibérée? C’est cette différence essentielle d'approche du pro-
blème qui est à la base de mon dissentiment sur la manière de procéder à
l'instruction et au jugement de cette demande de réformation.

39. La Cour a décidé que dans la tâche de réformation instituée par
l’article 11 elle n’avait pas pour mission «de refaire le procès mais de don-
ner son avis sur les questions qui lui sont soumises au sujet des objections
soulevées contre le jugement» (paragraphe 47 de lavis). Et la Cour
s’appuie sur un passage de l’avis de 1956, cité au paragraphe 48 du pré-
sent avis, dont l'essentiel est qu’«une contestation de l’affirmation de
compétence ne peut être transformée en une procédure contre la façon
dont la compétence a été exercée ou contre le fond de la décision», autre
manière en effet de dire qu’on ne peut refaire le procès (cf. aussi le para-
graphe 65 du présent avis).

40. L’avis de 1956, en général, et en particulier dans le passage cité au
paragraphe 48 du présent avis, s'applique à l’article XII du statut du
Tribunal de l'OIT qui ne prévoit que la contestation de la décision du
Tribunal affirmant sa compétence et le cas de faute essentielle dans la
procédure. Deux cas en somme, l’incompétence et le vice de forme qui,
en effet, sont détachables du fond de toute affaire et ne peuvent, comme le
dit la Cour en 1956, être «transformés » en une action concernant le fond.

105
268 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

Encore aujourd’hui, dans une demande de réformation fondée sur l’ar-
ticle XII du statut du Tribunal de l'OIT, il faudrait redire la même chose.

Mais l’article 11 n’est pas l’article XII, ni la réformation des jugements
du Tribunal administratif des Nations Unies la même procédure que celle
des jugements du Tribunal de l'OIT. C’est peut-être regrettable, mais ici
encore la Cour prend les systèmes de recours tels qu’ils sont. Le prononcé
de 1956 est-il donc applicable, sans changement, à l’article 11°?

41. L'article 11 admet la possibilité de réformation si «le Tribunal a
outrepassé sa juridiction ou sa compétence ou n’a pas exercé sa juridic-
tion ou a commis une erreur de droit concernant les dispositions de la
Charte des Nations Unies ou a commis, dans la procédure, une erreur
essentielle qui a provoqué un mal-jugé...». Nous retrouvons l’incompé-
tence et le vice de forme, mais déja la chose se complique pour cette er-
reur qui a provoqué un mal-jugé puisqu’il y a un élément supplémentaire
par rapport à l’article XII. Surtout, il y a deux cas nouveaux, le non-
exercice de la juridiction et l’erreur de droit pour lesquels je vois mal
comment il est possible de dire, comme s’il s’agissait encore de l’article
XII du Tribunal de l'OIT, que rien de ceci ne se rattache d'une manière
quelconque au fond, tel qu’il a été jugé par le Tribunal et que la Cour ne
peut reprendre le procès sur aucun élément du fond. Les raisons du pro-
noncé de 1956-n’étant plus applicables il faut le réexaminer et s’il de-
meure exact de dire qu’une allégation d’incompétence ne permet pas de
contrôler le fond, il ne l’est pas d’utiliser la même interdiction s’il y a allé-
gation d’erreur de droit. Quel juge pourrait jamais décider d’une erreur
de droit sans contrôler le fond, par définition?

42. Ceci dispose de l’application sans nuance de l’avis de 1956 dans
une théorie de la réformation des jugements d’après l’article 11. Mais il
en est resté cette déduction que la Cour, parce qu’il s’agit d’une réfor-
mation, ne peut en tout cas pas refaire le procès. C’est pourtant ce que
prévoit l’article 11, non pas certes d’une manière générale et pour n’im-
porte quel motif, mais en cas d’allégation de non-exercice de la juridiction,
d'erreur de droit et de mal-jugé.

43. Une opinion qui n’a pas entraîné la conviction de la Cour doit
être restreinte à l’essentiel ; j’ai montré que le choix de la règle adoptée par
la Cour Pamenait à cette sorte de séparation artificielle entre compétence
et fond, nécessaire pour l'interprétation de l’article XII du statut du
Tribunal de l'OIT, inexacte pour l'interprétation de l’article 11 du statut
du Tribunal administratif des Nations Unies. Une autre conséquence de
cette attitude est que la Cour, s'étant interdit de refaire le procès, a dû se

106
269 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

contenter du dossier tel que le Tribunal administratif lui-même l'avait
étudié et des pièces qu'il avait estimées pertinentes, ainsi que des attendus
et décisions de ce Tribunal. I] eût donc fallu, dans ce système, pour qu’une
réformation fût possible, que ce fût le Tribunal lui-même qui en fournisse
les preuves. C’est beaucoup demander.

44, Ceci étant, il m’est évidemment impossible de refaire l’instruction
et d’en tirer les éléments d’une décision différente puisque mes demandes
de complément du dossier demeurent insatisfaites. Je ne puis que dire
brièvement pourquoi, saisie d’une demande de réformation, la Cour peut
demander un complément d’information lorsque cela est utile, et dans
quelle mesure ce complément était nécessaire dans la présente affaire.

* *

45. La réformation prévue à l’article 11 peut être fondée sur des illéga-
lités formelles et sur des illégalités visant ou touchant le fond, comme
c’est le cas du non-exercice de la juridiction, de l’erreur de droit, du mal-
jugé à la suite d’une erreur essentielle. Ce sont des griefs spécifiques mais
bien plus larges que ceux de l’article XII du statut du Tribunal de l'OIT.
Pour que le système de réformation ainsi institué fonctionne convenable-
ment, je tiens que la Cour, dans l’instruction et le délibéré d’une affaire,
n’est pas restreinte au contenu du dossier tel qu’il lui est remis, ni par la
formulation des questions posées par le Comité. Ce dernier point ayant
été concédé par la Cour je n’y ajoute rien. Reste le problème du dossier,
c’est-à-dire des preuves.

46. Réformer ou reviser est une opération juridique exigeante et qui,
dans le cadre d’une institution juridiquement constituée comme l’est
une organisation internationale, doit être faite dans l’intérêt de tous les
intéressés et avec le moindre formalisme. La société que constituent l’ad-
ministration, le personnel et les Etats, est, dans ce sens, un monde clos,
aux règles particulières; on a décidé d’y apporter la justice et, singuliére-
ment, la voie de réformation judiciaire des jugements du Tribunal ad-
ministratif. Entre la règle adoptée par la Cour de ne pas refaire le procès
et l'impossibilité de procéder à l’œuvre de revision sans une forme de
réexamen une bonne solution devrait se trouver.

47. Le rejet de la demande par la Cour est fondé sur une analyse du
jugement du Tribunal et seulement de ce jugement; c’est une vérification
de la légalité d’un jugement par l’intérieur. C’est ce qui me paraît une
erreur de base. Tout juge du premier degré donne à la solution du pro-
blème qui lui est posé un caractère certain par son jugement qui serait
définitif s’il n’y avait pas de recours. Le seul fait du recours enlève au
jugement son caractère de certitude judiciaire et le juge de réformation

107
270 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

doit le confronter avec la demande de réformation. Si l’on part de l’idée
que, par principe, le jugement attaqué est régulier, l'égalité entre les par-
ties devant la Cour est inexistante puisque, par hypothèse, le Tribunal a
donné raison à l’une ou à l’autre, en totalité ou en partie. Devant la Cour,
le jugement critiqué et la requête en réformation doivent être examinés sur
le même plan. Si la Cour n’avait pas refusé de tenir un débat oral cet
aspect des choses fût apparu clairement; le caractère contradictoire de
tout débat contentieux est une garantie essentielle car il permet seul de
saisir les causes et les effets des positions prises dans l'affaire. Tout juge-
ment comporte des lumières et des ombres; un débat oral contradictoire
en réformation eût éclairci les ombres.

48. La demande de réformation, comme toute autre requête à la Cour,
en définit l’objet, c’est-à-dire les intentions de son auteur. C’est la ques-
tion classique : «Que veut-on en réalité?» Dans une affaire de réformation,
au sein des Nations Unies, le formalisme me paraît devoir être restreint au
minimum. Il faut bien que les conclusions fixent la cause juridique de la
demande et que les moyens successivement invoqués s’appliquent tou-
jours à cette même cause; je ne vois pas de raison d’exiger davantage et
sur ce point je trouve la requête en réformation de M. Fasla tout à fait
claire et satisfaisant à ces exigences, sans faire appel à aucune inter-
prétation. Les moyens nouveaux sont recevables du moment qu'ils se
rattachent à la cause juridique invoquée devant le premier juge. Toute
autre attitude aménerait les plaideurs à invoquer formellement et systé-
matiquement tous les griefs de l’article 11 dès leur premier acte de con-
testation d’une décison de l’administration qui leur porte préjudice, afin
d'éviter d’être jugé forclos à un stade ultérieur. Alors que la plupart des
litiges se règlent en dehors d’un juge, ce ne serait pas un bon système. La
Cour l’avait expressément condamné en 1956 dans son prononcé cité au
paragraphe 36 ci-dessus:

«La Cour ne saurait attacher à cette disposition un sens formaliste
qui consisterait à exiger que, dans sa requête, le fonctionnaire indi-
quât d’une façon expresse telle ou telle stipulation ou disposition
dont il entend se prévaloir.» (C.I.J. Recueil 1956, p. 88.)

49. Quant à l’appréciation des faits dans une procédure de réformation
j'estime impossible de dire qu’il est interdit au juge d’y recourir. Le
Tribunal administratif exerce un certain contrôle du pouvoir discré-
tionnaire de l’administration; lorsque, et c’est le cas dans la présente
affaire, un probléme d’abus de pouvoir est soulevé dans la demande de
réformation, et que la Cour l’examine, elle peut exercer un contrôle de
l'interprétation des faits par le premier juge, si elle se pose la question
de savoir si cette interprétation a été inexacte. La Cour ayant procédé sur
une base différente, aucun examen de cet ordre n’a eu lieu. Je pense que
le principe en est nécessaire dans un systéme de réformation judiciaire

108
271 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

car si toutes les appréciations des faits par le Tribunal sont tenues comme
incontrélables il n’y pas de possibilité de réformation d’un jugement qui
a réglé un question d’abus de pouvoir.

50. L’abus de pouvoir est l’usage d’un pouvoir dans un but autre que
celui pour lequel il a été conféré, Le juge doit donc rechercher les motifs
qui ont déterminé les auteurs de l’acte; normalement c’est l’instruction
de l'affaire qui apporte ces renseignements. La Cour n’a pas cherché
au-delà des considérants du Tribunal pour se faire une opinion. Ici
encore, il me semblait que le juge devait avoir pleine liberté pour s’in-
former et examiner tous les éléments pertinents afin de se faire une opinion.

51. I] me semble que la Cour a admis l’existence de ce problème en
esquissant une théorie de l’indemnité «manifestement déraisonnable»
{paragraphe 64 de j'avis) qui permet le contrôle de la correspondance
entre les constatations du tribunal et la réparation. Mais c’est le con-
trôle de Pinterprétation de tous les faits dont le juge du premier degré a
déduit ou refusé de déduire des conséquences juridiques qui me paraît
nécessaire pour la Cour chaque fois qu’elle éprouve un doute, et pas
seulement sur le caractère de l'indemnité.

52. Tels devraient être, en bref, les principes d’application de la réfor-
mation judiciaire qui a été instituée par les termes de l’article 11.
M. Winiarski n'avait pas de doute en 1954 sur le sens donné par la Cour
à la procédure de revision que l’avis envisageait dans le passage cité
supra, paragraphe 3, et il disait déjà qu’il s'agirait «d’une révision orga-
nisée, révision dans le sens d’un nouvel examen de l’affaire..». C’est la
seule manière de laisser un sens à la formule de la Cour en 1954 en effet,
car apprécier les preuves, établir les faits et dire le droit qui s’y applique,
c’est un examen libre de l’affaire.

Est-il nécessaire de préciser que dans l’application de ces principes le
juge de réformation se doit de marquer à la fois la compréhension des
problèmes de l’administration et une totale indépendance à son égard, en
se prononçant sur la seule base du droit?

*
* *

53. Le Tribunal a fondé sa solution sur lobligation contractée par
Padministration en mai 1969 de trouver un autre poste 4 M. Fasla,
obligation qu’elle «n’a pas exécuté dans des conditions raisonnables»
(paragraphe XIII du jugement), ce qui est une litote puisque le Tribunal
avait déjà constaté plus séchement «que l’obligation assumée dans la
lettre du 22 mai 1969 n’[avait] pas été exécutée» (paragraphe VII du
jugement). On ne saisit pas, dès lors, comment est justifiée l’allocation de
Vindemnité de six mois, faute de motivation explicite. Une obligation de
faire quelque chose est assumée en mai 1969 (et avant la lettre du 22 mai,
M. Fasla avait eu deux entretiens les 20 et 21 mai 1969 avec le directeur
de la gestion administrative et du budget et le chef de la division du
personnel du PNUD, dont la Cour ne sut rien) et non seulement cette

109
272 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

obligation n’aboutit à rien mais elle est entreprise de telle manière
qu’elle ne pouvait aboutir, attitude qui a provoqué un dommage durable,
et qui dure encore, pour le requérant. Le Tribunal n’a tiré que les consé-
quences contractuelles ordinaires de l’inexécution de cette obligation de
faire, n’exerçant pas son droit de juridiction, selon l’article 9, paragraphe
1, du statut, de rechercher si les circonstances n'étaient pas exceptionnel-
les au point de justifier une indemnité plus élevée que la limite de deux an-
nées de traitement. Il serait exagéré de dire qu’en se référant au principe
général de la juste réparation énoncé par la Cour dans son avis du 23 oc-
tobre 1956 et sans aucune individualisation de ce principe par rapport à
l’espèce le Tribunal a «exercé sa juridiction» sur la question des circons-
tances exceptionnelles, même pour lécarter.

54. Pour le grief de l’erreur essentielle dans la procédure qui a provoqué
un mal-jugé, la manière dont certaines demandes de M. Fasla sont
rejetées au quatrième alinéa du dispositif du jugement sans exposé même
succinct de motifs me paraît poser le même problème de motivation
insuffisante. Je dirai simplement que, surtout avec la thèse de la Cour
selon laquelle le contrôle du juge de réformation est strictement limité au
contenu du jugement attaqué, si ce jugement est insuffisamment motivé,
on ne voit pas comment l’examen de réformation peut se faire. Il me
semble donc nécessaire de traiter l'insuffisance ou l’omission de moti-
vation comme une erreur essentielle dans la procédure.

En l'espèce cette omission ne permet pas de dire avec certitude qu’il y
a erreur «ayant entraîné un mal-jugé». Il est possible que les silences
dans le jugement du Tribunal ne soient que réticence et qu’une motivation
suffisante ait été envisagée dans le délibéré. Mais cette motivation n’appa-
raissant pas, la Cour devait le dire et y porter remède, ce qui était techni-
quement possible, fût-ce par renvoi sur ce point.

55. Pour les motifs indiqués aux paragraphes 34 à 54 de cette opinion
je suis amené à voter pour la négative également sur les question ET et III
du dispositif.

* *

56. Cette affaire a provoqué de longs développements parce quil
s’agit de la première demande de réformation devant la Cour fondée sur
l’article 11 et que toutes les questions de principe, évoquées à l’origine
et jamais résolues, se sont posées à la Cour. Mais il me paraît exagéré de
dire que la protection des fonctionnaires de l'Organisation dépend de
la jurisprudence de la Cour en matière de réformation. C’est oublier que
la notion même de réformation des jugements du Tribunal administratif,
alors que cette procédure fut instituée, n’était pas alliée à celle de protec-
tion des fonctionnaires, loin de là; que le Secrétariat général, lors des

110
273 DEMANDE DE RÉFORMATION (OP. DISS. GROS)

travaux préparatoires du nouvel article 11, s’est exprimé sur l’idée de
réformation d’une manière qui n’en dissimulait aucune difficulté, notam-
ment pour la juridiction de la Cour (doc. A/2909 du 10 juin 1955, p. 18 à
27, voir les paragraphes 66 à 71) et que le Conseil du personnel du siège
de l'Organisation des Nations Unies au cours de ces mêmes travaux ne
souhaitait pas la mise en œuvre d’une procédure de réformation et en
tout cas pas devant la Cour plénière (eod. loc., p. 34 et 36, paragraphe 2;
cf. aussi paragraphes 7 à 10). L’impression que donne le déroulement des
événements depuis l’origine des Nations Unies en matière de relations
entre l’administration et le personnel est plutôt que celui-ci a su organiser
à l’intérieur du système les garanties nécessaires et les institutions de
contrôle auxquelles le personnel participe de telle manière que le juge n’est
là que pour exercer son rôle préventif en des occasions peu fréquentes.
Plutôt qu'aux premiers pas d’une justice internationale administrative il
est possible qu’on assiste à un développement d’une forme de protection
syndicale satisfaisante pour tous les intéressés et où l'intervention de la
Cour ne joue, aussi, qu’un rôle préventif. Dans cette vue des choses les
développements de la présente affaire prennent tout leur sens et il
suffirait d'assurer à l’avenir que ce rôle de la Cour, si l’on y tient, ne soit
pas limité dans des conditions qui ne lui permettent pas d’exercer conve-
nablement sa fonction juridictionnelle.

(Signé) André Gros.

111
